Citation Nr: 1633353	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-46 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection, to include on a secondary basis, for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2003 to February 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2014, the Board remanded this case to obtain an addendum to the July 2012 VA examination to address the impact of the Veteran's tobacco use on his hypertension.  The RO obtained an addendum opinion that occurred in February 2014.  The Board has reviewed the addendum opinion and finds that it is adequate.  

Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The Veteran's hypertension did not originate in service or within a year of service, is not otherwise etiologically related to the Veteran's active service, and was not caused or chronically worsened by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was collectively provided 38 U.S.C.A. § 5103(a)-compliant notices in July 2011 and August 2012 correspondences.  Thereafter, the claims were readjudicated in supplemental statements of the case, most recently in July 2014.  Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent July 2014 supplemental statement of the case.  

With respect to VA's duty to assist, the RO attempted to obtain the Veteran's Shaw Air Force Base service treatment records (STRs) from the National Personnel Records Center (NPRC).  However, the RO was notified that these records were unavailable.  See the Formal Finding of Unavailability dated June 2012.  The Veteran was notified of this in a June 2012 letter.  The Board therefore finds that reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate the claim being decided herein, including efforts to obtain STRs that are apparently unavailable.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the United States Court of Appeals for the Federal Circuit elaborated on VA's responsibility to obtain a veteran's service medical records.  The Board finds, however, that in light of evidence showing that there is no reasonable possibility that the records may be located or recovered, no useful purpose would be served in remanding this matter for more development.  In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal, and for the reasons expressed above finds that the development of this issue has been consistent with said provisions. 

Accordingly, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  In addition, VA has obtained examinations with respect to the Veteran's claim on appeal that occurred in August 2011, July 2012 and February 2014.  The Board notes that the January 2014 Board decision found the July 2012 VA examination not adequate to adjudicate the issue on appeal because it did not address the impact of the Veteran's tobacco use on his hypertension.  In February 2014, an addendum opinion was obtained addressing that issue.  The Board has reviewed the examination reports, and finds that, taken as a whole, they are adequate to adjudicate the claim on appeal.  The Board also recognizes the Veteran's assertion that the February 2014 addendum opinion did not adequately explain how it determined the Veteran's smoking habits were not chronically aggravated by his service-connected anxiety disorder.  As explained more fully below, the Board disagrees and notes that the examiner conducted a full review of the Veteran's smoking habits during service as documented in the addendum opinion.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases, such as hypertension, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Hypertension

1. Factual Background

The Veteran seeks entitlement to service connection for hypertension.  Specifically, the Veteran asserts that his hypertension occurred in service.  Another possible cause cited by the Veteran is that his hypertension was caused by his tobacco use secondary to his service-connected anxiety disorder.  

The Veteran's STRs show that the he denied having high blood pressure during a February 2003 medical prescreen evaluation.  In a February 2003 enlistment examination, the physician noted elevated blood pressure readings.  During this examination, the Veteran underwent three blood pressure readings which were recorded as 164/95, 144/85 and 141/83.  The Veteran denied any previous diagnosis of hypertension or use of medication to treat hypertension, but admitted that he smoked a half pack a day and had done so for the past eight to nine years.  The physician recommended that the Veteran stop smoking.  The Veteran also denied having high blood pressure.  

In February 2005, the Veteran was referred for a five day blood pressure screening.  The five separate blood pressure readings included the following: 141/92 and 140/90; 137/89 and 138/85; 148/97 and 141/83; 144/95 and 138/89 and 135/89 and 148/87.  The STR shows that the Veteran reported smoking one and a half packs a day for the past seven years.  The Veteran was diagnosed with PHA and the physician noted risk factors including smoking and alcohol use.  In a May 2005 STR regarding tobacco cessation the Veteran reported smoking one to one and a half packs per day for the past eight years.  The Veteran also denied high blood pressure.

In a May 2005 pre-deployment health assessment, the Veteran reported smoking cigarettes and having high cholesterol with regards to his heart health questionnaire, but he denied having high blood pressure.  A June 2006 STR shows that the Veteran reported smoking one pack per day for the past ten years.  His blood pressure reading was 153/83.  The physician listed the Veteran's coronary risk assessment at 71 percent with the risk factor being smoking.

During a December 2006 separation examination, the Veteran's blood pressure reading was 135/89.  The Veteran reported smoking one pack per day.  The physician noted the Veteran's blood pressure as normal.  The only medication reported by the Veteran was a recent flu immunization.

Other STRs include the following blood pressure readings:  117/73 and 132/79 (August 2003); 133/77 (September 2003); 139/85 (February 2004); 134/84 (June 2004); 140/95 (December 2004); 145/92 (January 2005); 126/84 (June 2005); 124/85 (October 2005); 136/79 (February 2006); 148/73 (March 2006); 124/76 (April 2006); and 138/86 (January 2007).

Post-service treatment records include the following blood pressure readings: 142/104 and 140/90 (September 2009); 154/99 (October 2009); 114/72 (March 2010); 145/99 (March 2011); and 132/92 (May 2011).  In May 2010, the Veteran reported smoking one pack per day for the past twelve years.

In a July 2011 statement, the Veteran reported that he was diagnosed and treated for hypertension while stationed at Shaw Air Force Base in 2004.

During an August 2011 VA examination, the Veteran's blood pressure readings were 140/92, 145/98, and 156/115.  The examiner diagnosed the Veteran with hypertension.  The VA examiner opined that the Veteran's hypertension was "less likely than not caused by or the result of activities during military service."  The examiner found that the Veteran had two elevated blood pressure readings prior to military service.  The examiner further found that the Veteran had isolated elevated blood pressure during military service during times of illness and may have been on over-the-counter medication when those reading were taken.  The examiner pointed to the fact that the Veteran had multiple ongoing normal blood pressure readings during service, that he did not have a diagnosis of hypertension during service, and that he was not on blood pressure medication upon discharge or within one year of military service.  Therefore, the examiner found that the Veteran's hypertension diagnosis was "less likely than not caused by or the result of activities during military service."

In an April 2012 VA Form 9, the Veteran reiterated that he was diagnosed and treated for hypertension while on active duty.  In a separate statement, the Veteran's representative asserted that the Veteran's hypertension did not have to be diagnosed during service, and that he should be service-connected as long as the disability manifested in service.

In July 2012, a VA examiner opined that the Veteran's hypertension was "less likely than not (less than 50/50% probability) caused by military service, and was less likely than not (less than 50/50% probability) caused by or aggravated by the service connected anxiety condition or the treatment associated with this disability."  The examiner found that the Veteran's enlistment examination noted two blood pressure readings that fell within the range of hypertension.  Further, during active duty, the Veteran had several recorded blood pressures that were in the hypertensive range. The examiner noted that at separation from service the Veteran was not taking any anti-hypertensive medications and his blood pressure was within normal limits.  The examiner concluded that the Veteran's hypertensive elevated blood pressure pre-existed service and that there was "no evidence of aggravation beyond normal progression of this pre-enlistment hypertension during active duty status." Further, the examiner found that there was "no evidence of aggravation of the hypertension as a direct result of military service" and that there was no "evidence of aggravation of the hypertension by the now service connected anxiety condition which developed during active duty status."

During an April 2013 Board hearing, the Veteran's representative stated that elevated blood pressure was noted as early as the February 2003 enlistment examination.  Further, the representative stated that the Veteran had numerous blood pressure readings during service that put him in the category of pre-hypertension and that the blood pressure readings met the criteria for hypertension.  In addition, the Veteran's representative stated that he received a diagnosis for hypertension while stationed at Shaw Air Force Base, but that those records are unavailable.  The Veteran testified that he underwent blood pressure screening for five days while stationed at Shaw Air Force Base, but that he was never told he had hypertension.  Lastly, the representative asserted that the Veteran turned to smoking to cope with his service-connected anxiety disorder while in service which caused his hypertension.  The Veteran stated that he was first diagnosed with hypertension in 2009.

In February 2014, an addendum VA opinion was obtained to address the impact of the Veteran's tobacco use on his hypertension.  The examiner was asked to address "whether the Veteran's hypertension was caused by or aggravated by his tobacco use and whether his tobacco use, in turn, was caused by or aggravated by his service-connected anxiety."  Thus, two opinions were elicited: one regarding whether the Veteran's hypertension was caused or aggravated by his tobacco use; and another regarding whether the Veteran's tobacco use was caused or aggravated by his service-connected anxiety disorder.  Regarding the Veteran's tobacco use, the examiner found that the Veteran smoked prior to military service and prior to his development of hypertension.  The examiner further found that the Veteran's smoking was not caused or chronically aggravated by his service-connected anxiety.   Regarding whether the Veteran's hypertension was caused or aggravated by his tobacco use the examiner found that it was "less likely as not that his hypertension [was] caused by or the result of his increase[d] tobacco use due to anxiety."  Finally, the examiner opined that the Veteran's hypertension was "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."

2. Legal Analysis

For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. (millimeters of mercury) or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015). 

In the present case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for hypertension.  The record shows that the Veteran currently has hypertension.  The remaining question is whether the disorder manifested in service, within one year of service, or is otherwise related thereto.

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2015). 

Initially, the Board recognizes the Veteran's claim that he was first diagnosed with hypertension while stationed at Shaw Air Force Base in 2004.  As noted above, the Board recognizes the related STRs are missing.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of- the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the Veteran's claim has been undertaken with this heightened duty in mind.  

The Board notes that the Veteran's STRs show numerous elevated blood pressure readings with some noting smoking as a coronary risk factor.  Importantly, none of the Veteran's STR since 2004 documents a diagnosis of, or treatment for, hypertension.  This includes the Veteran's separation examination.  Further, during the April 2013 Board hearing the Veteran testified that he was never told that he had hypertension while in service and further stated that he was first diagnosed with hypertension in 2009.  Accordingly, the Board finds that the weight of the evidence is against a finding that the Veteran was diagnosed with hypertension during service.

Regardless of a lack of in-service diagnosis of hypertension, the Board finds that the Veteran is not entitled to the presumption of soundness as his service enlistment examination reveals that he was noted to have elevated blood pressure at entry.  Specifically, the examining physician conducted three blood pressure readings during the enlistment examination, all showing elevated blood pressure.  Further, the physician questioned whether the Veteran had a diagnosis of, or was receiving treatment for, hypertension.  In addition, both the August 2011 and July 2012 VA examiners found that the Veteran had elevated blood pressure readings upon entry into service with two of the readings in the hypertensive range.  Accordingly, the evidence clearly establishes that elevated blood pressure was noted at service entrance, and consequently the presumption of soundness does not apply in this case.  

With respect to whether there is evidence of aggravation during service, the August 2011 VA examiner found that the Veteran had isolated elevated blood pressures at times of illness during military service and that he may have been on medication at the time of the readings.  In addition, the examiner found that the Veteran also had multiple ongoing normal blood pressure readings during service, that he was never diagnosed with hypertension in service, and that he was not on any anti-hypertensive medications upon discharge or within one year from separation from service.  Moreover, the July 2012 VA examiner came to the same conclusion and found "no evidence of aggravation of the hypertension as a direct result of military service."  The Board finds both the August 2011 and July 2012 medical findings most probative as to the issues of direct service connection and aggravation.

Accordingly, as the Veteran's preexisting hypertensive condition was "noted" at service entrance, and the weight of the evidence demonstrates that it did not increase in severity during service, the weight of the evidence demonstrates no aggravation of a preexisting condition by service.  Because the evidence does not demonstrate a worsening of a hypertensive condition during service (preponderance of the evidence is against a finding of worsening during service), the presumption of aggravation does not arise in this case, so the burden on VA to rebut the presumption (by clear and unmistakable evidence) does not arise.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015). 

The remaining question is whether the Veteran's hypertension is secondary to his service-connected anxiety disorder.  Specifically, whether the Veteran's tobacco use during service was caused or aggravated by his service-connected disability thereby causing his hypertension.  In this regard, the Board finds the February 2014 VA addendum opinion the most probative.

The February 2014 examiner found that the Veteran smoked prior to military service and prior to his development of hypertension.  In fact, the Veteran's endorsed smoking a half pack per day and that he had been smoking for the past eight to nine years during his enlistment examination.  Thus, the evidence of record clearly shows that the Veteran's tobacco use pre-dated his service-connected anxiety disorder.  

The February 2014 examiner further found that the Veteran's smoking was not caused or chronically aggravated by his service-connected anxiety.  In coming to this conclusion, the examiner documented the Veteran's smoking habits during service and found that the Veteran smoked a half a pack per day between September 2003 and December 2005, and a pack per day beginning in February 2006.  However, the Board also notes that in February 2005 the Veteran reported smoking one and one half packs per day for the past seven years, and in June 2006 the Veteran reported smoking one pack per day for the past ten years.  Regardless, the examiner found, and the record reflects, that the Veteran's smoking habits were not caused or chronically aggravated by his service-connected disability and that it was "less likely as not" that the Veteran's hypertension was caused by or the result of his tobacco use due to anxiety.  

Accordingly, regarding secondary service connection, the examiner opined that the Veteran's hypertension was "less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  There is no medical evidence to the contrary.

The Board recognizes the Veteran's lay statements linking his hypertension to service and alternatively as secondary to his anxiety disorder.  The Veteran is competent to report purported diagnosis and symptoms of his hypertension.  38 C.F.R. § 3.159(a)(2) (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, while lay diagnoses are not categorically incompetent, the Board finds that the Veteran, as a lay person, is not competent to independently render a diagnosis of hypertension absent the relevant blood pressure readings, as hypertension is not amenable to mere observation without associated blood pressure testing.  Jandreau v. Shinseki, 492 F.3d 1372 (Fed. Cir. 2007) (stating "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition . . . [s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  As such, without evidence showing that the Veteran has medical training or expertise, he cannot competently provide a medical nexus opinion between a current diagnosis of hypertension and service.  38 C.F.R. § 3.159(a)(1)-(2) (2015); Jandreau v. Nicholson, 492 F.3d 1372 (2007). 

In any event, to the extent the Veteran may be competent to opine as to medical etiology, the Board finds that the Veteran's lay assertions in the present case are outweighed by the medical opinions of record, who determined that the there was no nexus between the Veteran's hypertension and his military service.  The examiners have training, knowledge, and expertise on which they relied to form their opinions, and they provided a persuasive rationale for them.

For these reasons, the Board finds that a preponderance of the evidence demonstrates that the Veteran's pre-existing hypertensive condition did not increase in severity during service.  Specifically, the Board finds that the Veteran's preexisting hypertensive condition was noted upon service entrance and was not aggravated by service, as defined by 38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306 (2015).  Because aggravation by service of the preexisting hypertensive condition is not demonstrated, the benefit of the doubt doctrine does not apply, and the claim for service connection for hypertension on a direct or aggravation basis must be denied.  In addition, the Board finds that a preponderance of the evidence demonstrates that the Veteran's tobacco use was not caused or aggravated by his service-connected anxiety disorder.  Accordingly, the benefit of the doubt doctrine does not apply, and the claim for service connection for hypertension on a secondary basis must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection, to include on a secondary basis, for hypertension, is denied





____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


